Citation Nr: 1042874	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  95-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claims of service connection for residuals of head and back 
injuries.  

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left third metacarpal.  

4.  Entitlement to service connection for residuals of head and 
back injuries.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

The Veteran appeared at a hearing before a local hearing officer 
in February 1995.  The Veteran also appeared at a hearing before 
a Member of the Board in August 1997 who is no longer employed by 
the Board.  A transcript of the hearing is of record.  In May 
2006, the Veteran indicated that he wished to appear before 
another Veterans Law Judge as the previous Veterans Law Judge was 
no longer employed by the Board.  The Veteran was afforded an 
additional Travel Board hearing in February 2007.  A transcript 
of the hearing is of record.  While the Board decided some of the 
issues on appeal in a May 2007 hearing following the hearing, the 
issues listed on the title page of this decision were remanded 
for further development.  

Unfortunately, the Veterans Law Judge who held the hearing in 
February 2007 is also no longer employed by the Board.  In March 
2010, the Veteran indicated that he wished to appear at another 
Travel Board hearing.   

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2010.  A transcript 
of the hearing is of record.  

The newly reopened claims of service connection for residuals of 
head and back injuries as well as the issues of increased 
evaluations for bilateral hearing loss and residuals of a 
fracture of the left third metacarpal are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In an October 1978 decision, the Board denied service 
connection for residuals of head and back injuries.  

2.  Evidence received since the October 1978 Board decision 
denying service connection for residuals of a back and head 
injury raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the October 1978 Board decision denying 
service connection for residuals of a back and head injury is new 
and material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on this claim, as it 
relates to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
residuals of low back and head injuries, further assistance is 
not required to substantiate that element of the claim.


Residuals of Back and Head Injuries

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. pp. 1 (2006).

In October 1978, the Board denied service connection for 
residuals of a head and back injury.  The Board noted that the 
Veteran essentially claimed that his head and back disorder 
originated in service.  The Board indicated that the Veteran 
asserted that he fell from the top of a watchtower while in 
Thailand in 1972.  The Board noted the various falls taken by the 
Veteran in service as well as the October 1972 period of 
hospitalization when the Veteran was hospitalized for blacking 
out five times in the last eight months prior to admission.  The 
onset of the illness was noted to have been in November 1971 when 
the Veteran was sitting in his barracks in a chair watching 
television and fell off the chair.  He had had no premonition, 
incontinence, or post-ictal symptoms.  He was unconscious for 
fifteen minutes in a relaxed state.  The Board further indicated 
that three months later, the Veteran had an episode where he lost 
consciousness and fell out a window into four feet of snow.  Two 
months thereafter, he had another blackout spell lasting five to 
ten minutes while in the shower.  There was also another episode 
where he fell off a second story outside stairway, at which time 
he was unconscious and sustained a left third metacarpal 
fracture.  During his period of hospitalization, the special 
procedures performed included a lumbar puncture, an 
electroencephalogram, a brain scan, and skull x-rays, all which 
were interpreted to be within normal limits.  

The Board noted that on examination for service discharge in 
April 1974, there were no pertinent abnormalities shown.  The 
Board also observed that in the report of medical history, the 
Veteran complained of recurrent back pain and frequent or severe 
headaches.  The report also showed that the Veteran suffered 
emotional instability for two years and that he was treated 
through counseling and there were no complications or sequelae.  
The Board noted that with respect to frequent headaches, 
dizziness, high blood pressure, and stomach problems associated 
with tension, it was stated that the problems were still present.  

The Board stated that a longitudinal review of the file showed a 
Surgeon's First Report of Injury received in May 1975.  In 
substance, the report showed a back injury was incurred in 
November 1974 while the Veteran was working.  The diagnosis, with 
respect to the Veteran's back disorder, was low back strain.  

The Board observed that accompanying the report of injury was a 
report from a private physician, dated in May 1975, which showed 
that the Veteran had been treated by that physician in November 
1974.  The treatment had been for residuals of a back injury 
sustained at work.  The clinical findings showed that the Veteran 
had restricted motion of the back but that straight leg raising 
was normal.  The diagnoses were contusion and fracture of the top 
of the right ring finger; contusion of the right ring finger; and 
low back strain.  

The Board noted that the Veteran was officially examined in 
November 1976 and at that time, the Veteran gave a history of 
having fallen out of a 60 foot tower in 1972 and having a 
concussion for about 48 hours.  He reported that that since that 
time he had had low back pain.  He also complained of black outs 
following that fall and stated that he had had six blackouts, the 
last having occurred in January 1976.  He indicated that since 
that time he had had no problems.  

The Board noted that in a system by system review, it was 
reported that the appellant had a history of blackouts.  On 
neuropsychiatric examination, the impression was no psychiatric 
disability.  An electroencephalogram was performed and regarded 
as essentially normal.  The eye examination showed probable 
refractive error.  In the lumbosacral examination, it was 
reported that there was no evidence of fracture.  A first grade 
spondylolisthesis with spondylolysis of L5-S1 was interpreted as 
present on radiographic studies.  In the musculoskeletal system 
examination of the low back, the Veteran was able to straight leg 
raise to 80 degrees, bilaterally.  The pain was located as 
diffusely mid-lumbar.  There was no spasm of the back muscles.  
The lumbar spine showed full range of movement though pain was 
felt on all movements.  The diagnosis was lumbar 
spondylolisthesis of L5-S1, symptoms moderate; blackouts, 
recurrent, presently asymptomatic, cause not established.  

The Board noted that a December 1977 report from a private 
physician was to the effect that the Veteran was currently 
disabled and had been disabled since November 1977.  It was 
stated that the Veteran now had Guillain Barre Syndrome (GBS) and 
a history of head injury in the past.  The Board also noted that 
a December 1977 letter from a representative of an insurance 
company had stated that the Veteran's application for disability 
had been denied under an accident and health claim.  Reference 
was made to an attending physician having indicated that the 
Veteran's current condition was the result of an injury sustained 
in Vietnam which had been subsequently treated at several 
hospitals.  The Board also noted the summary hospital report for 
the Veteran's GBS was of record.  

In denying service connection, the Board noted that the Veteran 
had had numerous complaints in service including headaches and 
blackouts.  It also observed that in March 1974, the Veteran 
complained of hurting his back and in May 1973 he was hit in the 
left eye.  However, the service medical records including 
examination at discharge did not establish the presence of any 
residuals of these injuries.  The Board concluded that any back 
or head injuries the Veteran sustained in service were acute and 
transitory and not chronic.  They were unrelated to any current 
head or back problems.  It noted that spondylolisthesis could 
occur almost instantly and that the Board indicated that it 
occurred after service, probably in November 1974.  The Board 
concluded there were no residuals of back or head injury in 
service for which service connection could be granted and that 
residuals of a back or head injury were not incurred in or 
aggravated by service.  

Evidence received subsequent to this decision includes numerous 
VA and private treatment records, VA examination results, 
statements from the Veteran, and the testimony of the Veteran at 
a regional office hearing and three Travel Board hearings.  

At the outset, the Board notes that the Veteran has continued to 
report having fallen out of a 60 foot observation tower and 
sustaining injuries to his back and head.  The Board notes that 
numerous attempts have been made to obtain treatment records 
demonstrating that the Veteran sustained the claimed injuries and 
to confirm his testimony that he was hospitalized for up to 14 
months at Lackland AFB and Wilford Hospital.  The attempts to 
obtain any records which would show such an injury or a 
subsequent hospital stay as a result of the claimed fall have 
been unfruitful.  

The treatment records obtained in conjunction with the Veteran's 
claim also reveal that he sustained several back injuries 
subsequent to service, and the 1978 Board decision, and also 
reveal that the Veteran underwent a laminar fusion from L4-S1.  

The Board further notes that during the course of the appeal, the 
Veteran was afforded a VA examination in October 1998.  The 
examiner noted the Veteran's contentions that he fell out of an 
observation tower in 1972.  He further indicated that there was 
no documentation of such occurrence or injury.  Following 
examination, the examiner rendered diagnoses of post-operative 
status, post laminectomy syndrome, lumbar, and post spondylosis 
status lumbar spine.  The examiner stated that he had reviewed 
the medical records.  The examiner observed that if the Veteran 
did have some back difficulty in the service, it was reasonable 
and probable based upon reasonable medical probability that he 
did indeed have some military back problems and that this indeed 
would affect the degenerative process.  Therefore, the status of 
the Veteran's current back condition was of course primarily 
related to his work injuries and the surgeries but it was also 
related to the complaints while in service.  He indicated that it 
was medically and scientifically impossible to quantify or 
proportion the amount of contribution.

As to the claim of service connection for residuals of head 
injuries, the Board notes that at the time of a May 1997 VA 
examination, the examiner indicated that the Veteran's change in 
personality arose as a result of the cerebral trauma he sustained 
on several occasions.  

Although the Board notes that the claimed fall from the tower 
cannot be verified, it does observe that the Veteran sustained 
injuries to his back as a result of several falls in service, 
including after falling out of a window and down a flight of 
stairs.  The Board further observes that the Veteran was noted to 
be unconscious following these falls.  The newly received 
evidence in the form of the opinions rendered by the October 1998 
VA examiner as it relates to the back, and the May 1997 examiner 
as it relates to cerebral trauma, when combined with the service 
treatment records and the testimony of the Veteran as to 
continuity of symptomatology with regard to back and emotional 
difficulties since service resulting from cerebral trauma relates 
to previously unestablished elements of the claim-a possible link 
between the current disability and the Veteran's period of 
service.  Therefore, the Veteran's claims are reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of low back and head injuries is 
reopened.


REMAND

Based upon the reopened claims, the Veteran should be afforded VA 
examinations to determine the nature and etiology of any current 
back and head trauma residuals, and their relationship, if any, 
to his period of service.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

While the Veteran's claimed fall from a 60 foot tower has not 
been confirmed, the records contains documentation of falls that 
he encountered while in service resulting in injuries and loss of 
consciousness.  The Veteran should be afforded a VA examination 
to determine the nature and etiology of any current back 
disorders and head injury residuals and their relationship, if 
any, to his period of service.  

With regard to the issue of an increased evaluation for bilateral 
hearing, loss, the Board notes that at the time of his July 2010 
hearing, the Veteran testified that his hearing had progressively 
worsened since the time of the last comprehensive VA examination.  
Both he and his representative requested that he be afforded an 
additional VA examination to determine the severity of his 
service-connected hearing loss.  The Veteran also reported that 
he was having continuing problems with his service-connected 
finger disability and that it was now affecting his hand.  VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, 
additional VA examinations to determine the extent of any current 
hearing loss disability as well as residuals of a fracture of the 
left third metacarpal are warranted.

The Board notes that the Veteran has failed to report for several 
VA examinations that have been scheduled in the past for the 
hearing loss and finger disabilities.  At the time of this July 
2010 hearing, the Veteran indicated that he had had health 
problems in the past which had prevented him from appearing at 
the examinations.  He noted his willingness to report for 
additional VA examinations if they were deemed necessary.  

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment of the claimed low back and 
head disabilities, and the service-connected left third finger 
disability and hearing loss since July 2010.  The RO should make 
an attempt to obtain any treatment records identified by the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA or VA medical treatment for the 
claimed low back and head disabilities, and 
the service-connected left third finger 
disability and hearing loss since July 
2010.   

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims.    

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current low back 
disorder.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
and a copy of this decision must be made 
available to the examiner for review.  

The examiner should report all diagnoses 
pertinent to the low back.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current low back disability is related to 
the Veteran's period of service, to include 
those findings of back symptoms in the 
Veteran's service treatment records.  
Attention is invited to the service 
treatment records which show complaints of 
back pain in March 1974 and April 1974.  
The examiner is to note that the Veteran's 
claimed fall from a 60 foot tower has not 
been confirmed and should not serve as the 
basis for any finding that any current low 
back disorder is related to the Veteran's 
period of service.  

The examiner is also requested to render an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability is related or caused by post-
service back injuries in 1980 and 1992.  
Attention is invited to the March 1980 
medical statement by Dr. P.N. and the April 
1993 statement by Dr. C.M. which document 
post-service back injuries.  

Complete detailed rationale is requested 
for an opinion that is rendered.  If the 
examiner determines that he or she is 
unable to provide the requested medical 
opinion without resorting to speculation, 
the examiner should indicate this in the 
report.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current head trauma 
residuals.  All indicated tests and studies 
are to be performed and all findings are to 
be reported in detail.  The claims folder 
and a copy of this decision must be made 
available to the examiner for review.  

The examiner is requested to render an 
opinion as to whether the Veteran currently 
has a residuals disability due to head 
trauma in service, and if so, whether it is 
at least as likely as not that any residual 
disability due to head trauma are related 
to the Veteran's period of service.  The 
examiner is to note that the Veteran's 
claimed fall from a 60 foot tower has not 
been confirmed and should not serve as the 
basis for finding that any head trauma 
residuals are related to the Veteran's 
period of service.  Complete detailed 
rationale is requested for an opinion that 
is rendered.

4.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
severity of his service-connected bilateral 
hearing loss.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination and such review should be 
noted.

5.  The Veteran should be scheduled for a 
VA examination to determine the severity of 
residuals of fracture of the left third 
metacarpal.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and such 
review should be noted.  

The examiner is specifically requested to 
indicate the range of motion expressed in 
degrees, including the specific limitation 
of motion due to pain, and state the normal 
range of motion of the left third finger.  
The examiner should opine whether the left 
third finger results in limitation of 
motion of other digits or interference with 
overall function of the left hand.  The 
examiner should offer an opinion as to 
whether, in view of the overall functional 
limitations imposed by the Veteran's left 
third finger disability, it is at least as 
likely as not that such disability is 
comparable to favorable or unfavorable 
ankylosis of the left third finger or 
amputation of the finger.  If disability 
comparable to amputation of the left third 
finger is found, the examiner must indicate 
whether such amputation is more consistent 
with amputation with metacarpal resection 
(more than one-half the bone lost) or 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

The examiner should set forth the extent of 
any functional loss present in the 
Veteran's left third finger due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described for the finger disability in 
terms of the degree of additional range of 
motion loss.

6.  The Veteran must be advised in writing 
that it is his responsibility to report for 
the VA examinations, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


